Title: From Jonathan Trumbull, Jr. to William Heath, 22 May 1782
From: Trumbull, Jonathan, Jr.
To: Heath, William


                        
                            Sir
                            Head Quarters 22d May 1782.
                        
                        Your two favors of Yesterday have been received.
                        The General just going to Wapping Creek, directs me to reply, that it is his Desire that, upon the Arrival of
                            Colo. Badlam, you should immediately order him in Arrest, producing such Charges against him as you find can be properly
                            supported—for which purpose it may be well perhaps to examine the Recruits themselves.
                        The Baron Steuben will be inspectg in a few Days & will determine what shall be done with the Men you
                            mention—It is his Excellencys Opinion that they should be sent back at all Events, even if we never get another Man in
                            their place—retaing them with the Army, will be insuring an Expence without any real Service.
                        The Intentions of the Enemy, be they what they may, should be improved to spring the Officers & Men
                            in general & those on the Lines & out posts in particular to double Vigilance & Alertness—The
                            killing Opiates lately handed out by the Enemy, have not been administered without Design—Tis our part to watch against
                            their desired Effect.
                        The inclosed Letter for Sir Guy, the General desires you will be pleased to forward to Capt. Pray—who may be
                            furnished with a Flag for its Conveyance at a convenient Opportunity. Most respectfully I am Sir Your most Obedt Servt
                        
                            J. Trumbull Junr Secty
                        
                    